UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street, Suite 1425Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 877-244-6235 Date of fiscal year end: 02/28/2015 Date of reporting period: 8/31/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders of the Stringer Growth Fund, a series of the 360 Funds, for the period ended August 31, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Stringer Growth Fund Class A Shares (Ticker Symbol: SRGAX) Class C Shares (Ticker Symbol: SRGCX) Institutional Class Shares (Ticker Symbol: SRGIX) A series of the 360 Funds SEMI-ANNUAL REPORT August 31, 2014 Investment Adviser Stringer Asset Management, LLC 6000 Poplar Avenue, Suite 250 Memphis, TN 38119 TABLE OF CONTENTS INVESTMENT HIGHLIGHTS 1 SCHEDULE OF INVESTMENTS 2 STATEMENT OF ASSETS AND LIABILITIES 3 STATEMENT OF OPERATIONS 4 STATEMENT OF CHANGES IN NET ASSETS 5 FINANCIAL HIGHLIGHTS 6 NOTES TO FINANCIAL STATEMENTS 9 ADDITIONAL INFORMATION 15 INFORMATION ABOUT YOUR FUND’S EXPENSES 16 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund INVESTMENT HIGHLIGHTS August 31, 2014 (Unaudited) The investment objective of the Stringer Growth Fund (the “Fund”) is long-term growth of capital. To meet its investment objective, the Fund will invest primarily in unaffiliated exchange-traded funds (“ETFs”). The underlying ETFs will invest in various securities including, but not limited to, domestic equity securities (including large, mid and small-cap stocks), stocks offered in international markets, including emerging markets, domestic fixed income securities, foreign debt securities, and cash or cash equivalents. The Fund may also invest in alternative sector ETFs, such as commodity and real estate ETFs. The Fund may be appropriate for investors with long-term time horizons who are not sensitive to short-term losses and want to participate in the long-term growth of the financial markets. The Fund seeks to avoid or minimize the effects of inflation on the portfolio. The Fund may also invest directly in domestic equity securities (including large, small and mid-cap stocks), stocks offered in international markets, including emerging markets, and unaffiliated open-end investment companies. At times, the Fund may also invest directly in fixed-income securities. These fixed-income securities, either held directly or through ETFs, may be domestic or foreign, corporate or sovereign, and of any quality or duration. Notwithstanding the foregoing, under normal market conditions, the Fund will generally allocate 100% of its investments to equity securities. The percentages in the above graph are based on the portfolio holdings of the Fund as of August 31, 2014 and are subject to change. 1 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) Shares Fair Value EXCHANGE-TRADED FUNDS - 95.61% EQUITY FUNDS - 95.61% Alerian MLP ETF $ First Trust Europe AlphaDEX Fund First Trust Multi Cap Value AlphaDEX Fund First Trust NASDAQ-100 Technology Index Fund Guggenheim S&P 500 Equal Weight Energy ETF IQ Merger Arbitrage ETF iShares MSCI All Country World Minimum Volatility ETF iShares U.S. Healthcare ETF SPDR S&P Emerging Asia Pacific ETF SPDR S&P Transportation ETF Vanguard FTSE All-World ex-US ETF Vanguard Growth ETF Vanguard Value ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $29,129,783) SHORT TERM INVESTMENTS - 4.53% Federated Government Obligations Fund - Institutional Shares, 0.01% (a) (Cost $1,486,805) TOTAL INVESTMENTS (Cost $30,616,588) - 100.14% $ LIABILITES IN EXCESS OF OTHER ASSETS, NET - (0.14)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. 2 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 (Unaudited) Assets: Investments, at value (identified cost $30,616,588) $ Receivables: Interest 15 Fund shares sold Prepaid expenses Total assets Liabilities: Payables: Due to advisor Accrued distribution (12b-1) fees Due to administrator Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net realized gain on investments Accumulated net investment income Net unrealized appreciation on investments Total Net Assets (Unlimited shares of beneficial interest authorized) $ Class A Shares: Net assets applicable to 1,258,034 shares outstanding $ Net Asset Value Per Share $ Maximum Offering Price Per Share (a) $ Minimum Redemption Price Per Share (b) $ Class C Shares: Net assets applicable to 969,777 shares outstanding $ Net Asset Value and Offering Price Per Share $ Minimum Redemption Price Per Share (c) $ Institutional Class Shares: Net assets applicable to 549,985 shares outstanding $ Net Asset Value, Offering and Redemption Price Per Share $ (a) A maximum sales charge of 5.50% is imposed on Class A shares. (b) Investments in Class A shares made at or above the $1 million breakpoint are not subject to an initial sales charge and may be subject to a 0.50% contingent deferred sales charge ("CDSC") on shares redeemed within one year from the date of purchase. (c) A contingent deferred sales charge ("CDSC") of 1.00% is imposed in the event of certain redemption transactions made within one year from the date of purchase. The accompanying notes are an integral part of these financial statements. 3 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund STATEMENT OF OPERATIONS August 31, 2014 (Unaudited) For the Six Month Period Ended February 28, 2014 Investment income: Dividends $ Interest Total investment income Expenses: Management fees (Note 5) Distribution (12b-1) fees - Class A Distribution (12b-1) fees - Class C Accounting and transfer agent fees and expenses Registration and filing fees Custodian fees Audit fees Miscellaneous Trustee fees and expenses Legal fees Pricing fees Reports to shareholders Insurance 89 Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment income Realized and unrealized gain: Net realized gain on: Investments Net realized gain on investments Net change in unrealized appreciation on: Investments Net change in unrealized appreciation Net gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 4 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund STATEMENTS OF CHANGES IN NET ASSETS August 31, 2014 (Unaudited) For the Six Month Period Ended August 31, 2014 For the Period Ended February 28, 2014 (a) (Unaudited) Increase (decrease) in net assets from: Operations: Net investment gain $ $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income - Class A - ) Net investment income - Class C - ) Net investment income - Institutional Class - ) Net realized capital gains - Class A - ) Net realized capital gains - Class C - ) Net realized capital gains - Institutional Class - ) - ) Capital share transactions (Note 3): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ $ ) (a) The Stringer Growth Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these financial statements. 5 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund FINANCIAL HIGHLIGHTS August 31, 2014 (Unaudited) The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. Class A For the Six For the Month Period Ended Period Ended August 31, 2014 February 28, 2014 (a) (Unaudited) Net Asset Value, Beginning of Period $ $ Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Distributions: From net investment income - ) From net realized capital gains - ) Total distributions - ) Net Asset Value, End of Period $ $ Total Return (b) % (c) % (c) Ratios/Supplemental Data Net assets, end of period (in 000's) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed (e) % (d) % (d) After fees waived and expenses absorbed (e) % (d) % (d) Ratio of net investment income (loss): Before fees waived and expenses absorbed (e) % (d) )% (d) After fees waived and expenses absorbed (e) % (d) % (d) Portfolio turnover rate 41 % (c) 53 % (c) (a) The Stringer Growth Fund commenced operations on March 27, 2013. (b) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c) Not annualized. (d) Annualized. (e) These ratios exclude the impact of the expenses of the underlying investment companies in which the Fund invests The accompanying notes are an integral part of these financial statements. 6 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund FINANCIAL HIGHLIGHTS August 31, 2014 (Unaudited) The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. Class C For the Six For the Month Period Ended Period Ended August 31, 2014 February 28, 2014 (a) (Unaudited) Net Asset Value, Beginning of Period $ $ Investment Operations: Net investment loss ) ) Net realized and unrealized gain on investments Total from investment operations Distributions: From net investment income - ) From net realized capital gains - ) Total distributions - ) Net Asset Value, End of Period $ $ Total Return (b) % (c) % (c) Ratios/Supplemental Data Net assets, end of period (in 000's) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed (e) % (d) % (d) After fees waived and expenses absorbed (e) % (d) % (d) Ratio of net investment income (loss): Before fees waived and expenses absorbed (e) )% (d) )% (d) After fees waived and expenses absorbed (e) )% (d) )% (d) Portfolio turnover rate 41 % (c) 53 % (c) (a) The Stringer Growth Fund commenced operations on March 27, 2013. (b) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c) Not annualized. (d) Annualized. (e) These ratios exclude the impact of the expenses of the underlying investment companies in which the Fund invests The accompanying notes are an integral part of these financial statements. 7 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund FINANCIAL HIGHLIGHTS August 31, 2014 (Unaudited) The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. Institutional Class For the Six For the Month Period Ended Period Ended August 31, 2014 February 28, 2014 (a) (Unaudited) Net Asset Value, Beginning of Period $ $ Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Distributions: From net investment income - ) From net realized capital gains - ) Total distributions - ) Net Asset Value, End of Period $ $ Total Return (b) % (c) % (c) Ratios/Supplemental Data Net assets, end of period (in 000's) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed (e) % (d) % (d) After fees waived and expenses absorbed (e) % (d) % (d) Ratio of net investment income (loss): Before fees waived and expenses absorbed (e) % (d) )% (d) After fees waived and expenses absorbed (e) % (d) % (d) Portfolio turnover rate 41 % (c) 53 % (c) (a) The Stringer Growth Fund commenced operations on March 27, 2013. (b) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c) Not annualized. (d) Annualized. (e) These ratios exclude the impact of the expenses of the underlying investment companies in which the Fund invests The accompanying notes are an integral part of these financial statements. 8 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund NOTES TO THE FINANCIAL STATEMENTS August 31, 2014 (Unaudited) 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The Stringer Growth Fund (the “Fund”) is a series of 360 Funds (the “Trust”). The Trust was organized on February 25, 2005 as a Delaware statutory trust. The Trust is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). The Fund is a non-diversified Fund. As a non-diversified Fund, it may invest a significant portion of its assets in a small number of companies. The Fund’s investment objective is long-term growth of capital. The Fund’s investment adviser is Stringer Asset Management, LLC (the “Adviser”). The Fund offers three classes of shares, Class A, Class C and Institutional Class shares. Each class of shares commenced operations on March 27, 2013. Each class differs as to sales and redemption charges and ongoing fees. Income and realized/unrealized gains or losses are allocated to each class based on relative share balances. a)Security Valuation – All investments in securities are recorded at their estimated fair value, as described in note 2. b)Exchange Traded Funds – The Fund may invest in Exchange Traded Funds (“ETFs”). ETFs are registered investment companies and incur fees and expenses such as operating expenses, licensing fees, registration fees, trustees fees, and marketing expenses, and ETF shareholders, such as a Fund, pay their proportionate share of these expenses. Your cost of investing in a Fund will generally be higher than the cost of investing directly in ETFs. By investing in a Fund, you will indirectly bear fees and expenses charged by the underlying ETFs in which a Fund invests in addition to a Fund's direct fees and expenses. c)Federal Income Taxes – The Fund has qualified and intends to continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). It is the policy of the Fund to comply with the requirements of the Code applicable to regulated investment companies and to distribute substantially all of its net investment company taxable income and net capital gains. Therefore, no provision for federal income taxes is required. As of and during the six month period ended August 31, 2014, the Fund did not have a liability for any unrecognized tax expenses. The Fund recognizes interest and penalties, if any, related to unrecognized tax liability as income tax expense in the statement of operations. During the six month period ended August 31, 2014, the Fund did not incur any interest or penalties. The Fund identifies its major tax jurisdictions as U.S. Federal and Delaware state. As required by GAAP, ASC 740, management has analyzed the Fund’s tax positions taken on Federal income tax returns for all open tax years (tax year ended 2014) and has concluded that no provision for income tax is required in these financial statements. d)Distributions to Shareholders–Dividends from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. Income and capital gain distributions, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. GAAP requires that permanent financial reporting differences relating to shareholder distributions be reclassified to paid-in capital or net realized gains. e)Use of Estimates–The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. f) Other–Investment and shareholder transactions are recorded on trade date. The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds. Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. g)Non-Diversified Fund – The Fund is a non-diversified Fund. Non-diversified Funds may or may not have a diversified portfolio of investments at any given time, and may have large amounts of assets invested in a very small number of companies, industries or securities. Such lack of diversification substantially increases market risks and the risk of loss associated with an investment in the Fund, because the value of each security will have a greater impact on the Fund’s performance and the value of each shareholder’s investment. When the value of a security in a non-diversified fund falls, it may have a greater impact on the Fund than it would have in a diversified fund. 9 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund NOTES TO THE FINANCIAL STATEMENTS August 31, 2014 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) (h)Redemption fees – Shareholders that redeem shares within 30 days of purchase will be assessed a redemption fee of 0.50% of the amount redeemed. The redemption fee is paid directly to and retained by the Fund, and is designed to deter excessive short-term trading and to offset brokerage commissions, market impact and other costs that may be associated with short-term money movement in and out of the Fund. No redemption fees were paid to the Fund during the six month period ended August 31, 2014. A CDSC is imposed upon certain redemptions of Class A shares purchased at net asset value in amounts totaling $1 million if the dealer’s commission was paid by the underwriter and the shares are redeemed within one year from the date of purchase. The CDSC will be paid to the Distributor and will be equal to 0.50% of the lesser of (1) the net asset value at the time of purchase of the Class A shares being redeemed; or (2) the net asset value of such shares at the time of redemption. CDSC Fees of $2,501 were paid to the Distributor during the six month period ended August 31, 2014. 2.SECURITIES VALUATIONS Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities and other derivative instruments including in circumstances in which market quotes are not readily available, and has delegated authority to the Adviser to apply those guidelines in determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs The company utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three levels of inputs are as follows: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the company's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the company's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock and ETFs) – Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the movement of the certain indexes of securities based on a statistical analysis of the historical relationship and that are categorized in level 2. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are also categorized in level 2. 10 Stringer Funds
